t c summary opinion united_states tax_court aaron lee hill petitioner v commissioner of internal revenue respondent docket no 28057-08s filed date aaron lee hill pro_se nicholas doukas for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his niece and nephew qualifies as a head_of_household is entitled to child tax_credits and is entitled to an earned_income_credit eic background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california a m is the son of demetria l hill ms hill and was years old in s m is the daughter of ms hill and wa sec_1 year old in petitioner is the brother of ms hill and a m and s m are his nephew and niece respectively ms hill has four children and at some time before the beginning of experienced difficulty in providing for her children ms hill was unable to provide a home for her children and in fact was living with a friend during ms hill and 1the court refers to minor children by their initials rule a petitioner agreed that two of her children would live with ms hill at her friend’s home and a m and s m would live with petitioner this arrangement began before and continued throughout the year petitioner was living with a female domestic partner during and the couple cared for a m and s m insofar as providing lodging childcare most evening meals and transportation to and from school for petitioner reported approximately dollar_figure in total income petitioner’s domestic partner earned approximately dollar_figure in during weekdays petitioner’s mother provided childcare for s m while a m attended school and had breakfast and lunch provided by the school petitioner’s mother also provided childcare for a m and ms hill’s other two children after school petitioner’s mother’s address was used for the children so they could all attend the same school and so that they could all stay together for some time after school at the end of the day petitioner picked up a m and s m and brought them to his home petitioner’s mother delivered the other two children to ms hill petitioner paid his mother approximately dollar_figure per month for childcare for a m and s m petitioner also paid approximately dollar_figure per month to his domestic partner for the costs of maintaining the home additionally petitioner spent approximately dollar_figure in groceries per month for a m and s m there is no evidence that a m ’s and s m ’s mother or any other persons provided support for the children in early petitioner prepared his tax_return using a computer_program on the return he reported head_of_household status claimed dependency_exemption deductions the eic and child tax_credits with respect to a m and s m and claimed a refund of dollar_figure as indicated on date respondent issued a notice_of_deficiency determining a deficiency of dollar_figure only the face page and the waiver page of the notice_of_deficiency were included in the record it appears respondent’s adjustment reflects a single filing_status with no dependents and further that petitioner is ineligible for the claimed dependency_exemption deductions the eic and child tax_credits discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deduction sec_2petitioner’s income without claiming the dependency_exemption deductions would make him ineligible for the eic changing his filing_status and disallowing the deductions and credits would show petitioner owing a tax of about dollar_figure this amount in addition to the dollar_figure refund results in the deficiency of dollar_figure are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving that the taxpayer is entitled to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs the fact that a taxpayer reports a deduction on a return is not sufficient to substantiate the claimed deduction 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self- proving as to the truth of its contents affd 175_f2d_500 2d cir pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i dependency_exemption deductions sec_151 allows a deduction for each individual who qualifies as a dependent of the taxpayer as defined in sec_152 sec_152 provides that a dependent means a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as an individual a who bears a relationship to the taxpayer such as a descendant of the taxpayer’s brother or sister b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year aside from special rules applicable to divorced or separated parents c who is under the age of or is a student who has not attained the age of as of the close of the calendar_year and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins petitioner has produced sufficient evidence to show a m and s m meet the requirements of sec_152 since they are children of his sister petitioner has produced credible_evidence to show both that the children resided with him for more than one-half of and the ages of a m and s m and in to meet the requirements of sec_152 and c the court is further satisfied that the children age sec_1 and did not provide more than one-half of their own support in and there is no evidence that a m and s m received any other support as defined in sec_1_152-1 income_tax regs thus the children meet the requirement of sec_152 consequently a m and s m are qualifying children under sec_152 and are thus petitioner’s dependents under sec_152 consequently petitioner is entitled to dependency_exemption deductions for the two children ii head_of_household filing_status sec_1 imposes a special tax_rate on an individual taxpayer who files a federal_income_tax return as a head_of_household sec_2 defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of 3we recognize that our conclusion suggests a finding that virtually all of petitioner’s expendable income went to support the children we found petitioner’s testimony to be credible and we are satisfied that he was committed to caring for his sister’s children at a time when his sister was unable to care for them such household of a dependent for whom the taxpayer is entitled to a deduction under sec_151 see also eg 128_tc_13 the taxpayer is considered as maintaining a household only if the taxpayer furnishes over one-half of the cost of maintaining the household sec_2 in order for the court to determine whether the taxpayer provided over one-half of the cost of maintaining the household the taxpayer must prove the total cost of maintaining the household costs of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs as indicated petitioner testified that he gave his domestic partner approximately dollar_figure per month for household expenses and expended approximately dollar_figure per month on food for the household there is no evidence of the total cost of maintaining the household without evidence showing the total cost the court cannot conclude that petitioner has provided more than one-half of the cost of maintaining the household since petitioner has not provided evidence to show he maintained the household as defined in the regulations he is not entitled to head_of_household filing_status iii earned_income_credit an eligible_individual is entitled to a credit against his federal_income_tax liability calculated as a percentage of his earned_income subject_to certain limitations sec_32 rowe v commissioner supra pincite different percentages and amounts are used to calculate the eic depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 rowe v commissioner supra pincite a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as previously discussed a m and s m are petitioner’s qualifying children thus petitioner is entitled to the eic for with two qualifying children iv child tax_credits sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for 4the credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which an individual’s modified_adjusted_gross_income exceeds dollar_figure in the case of a joint_return dollar_figure in the case of an unmarried individual and dollar_figure in the case of a married individual filing a separate_return sec_24 the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable since a m and s m are qualifying children and as noted above were below the age in petitioner is entitled to the child_tax_credit and the additional_child_tax_credit to reflect the foregoing decision will be entered under rule
